Citation Nr: 0616825	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) established significant new requirements with respect 
to the content of the duty to assist notice, which must be 
provided to a veteran who is petitioning to reopen a claim, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court held that the VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  In addition, the Court held that the 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a claim for 
service connection may be affected by the evidence that was 
of record at the time that the prior claim was finally 
denied.  The question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The notice letter which was provided in this case does not 
meet these requirements.  In particular, the letter did not 
specify that evidence supporting the nexus element for the 
underlying service connection claim was found insufficient in 
the previous decision denying the claim.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should send a revised duty to 
assist notice informing the veteran of 
the information and evidence necessary to 
establish service connection for a 
disability, the information and evidence 
necessary to establish new and material 
evidence, and the information and 
evidence that would be necessary to 
substantiate the elements required to 
establish service connection that were 
found insufficient in the previous 
denial.  Specifically, the letter must 
inform the veteran that the claim was 
previously denied based on a lack of 
evidence of a psychiatric disorder during 
service, or within one year of discharge 
from service, and a lack of a nexus 
between a psychiatric disorder and 
service.  The letter should also include 
notice of what evidence, if any, the 
claimant is expected to obtain and 
submit, and what evidence will be 
retrieved by VA, as well as notice that 
he should provide any evidence in his 
possession that pertains to the claim.  
See Quartiuccio v. Principi, 16 Vet. App. 
183 (2002); 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  Notice of the type of evidence 
necessary to establish an increased 
rating and an effective date in the event 
that service connection is awarded should 
also be provided.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 
2006).

2.	The veteran should then be afforded an 
opportunity to submit a response.  
Thereafter, the AMC should undertake any 
appropriate development of the evidence.

3.	If any additional evidence is obtained, 
the AMC should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

